DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Group 2 in the reply filed on 6/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/22.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or cited in an IDS, they have not been considered. Par.199 of the specification references a Product Data Sheet for Dyneema Purity® but the data sheet has not been provided for the record. It seems the properties could be applicable to the claimed invention since material properties are claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without understanding exactly what materials and in what combinations, for example what thicknesses, additional layers, wires, sutures, etc. have the specific listed mechanical properties listed in claim 1. This is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 requires a prosthetic leaflet composed of a polymer sheet material, the polymer sheet material having at least one property selected from the group consisting of (i) an ultimate tensile strength between 25 MPa and 250 MPa; (ii) a tear strength of between 10 lbF and 40 lbF; (iii) a permeability of between 10 mL/cm2/min and 1,200 mL/cm2/min; (iv) a suture retention of between 30 N and 70 N; (v) a stiffness/flexural rigidity of between 0.001 cm and 4 cm; and (vi) a stretch of between 3% and 50%, wherein the prosthetic leaflet has a thickness of between about 5 µm and about 500 µm.


Addressing now the "Wands" factors (MPEP 2164.01 (a)).
(A) The breadth of the claims: The claims are wide in scope as they are simply drawn to a “heart valve” with a stent, a leaflet, and a cuff. The claimed ranges are also very wide.
(B) The nature of the invention: The invention is directed to a heart valve. 
(C) The state of the prior art: The use of a heart valve with leaflets, stent, and a cuff is very well-known in the art at the time of the invention. For example, see each of the references cited below.
(D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as implant/prosthetic design requires intimate knowledge of biology, biologically compatible materials, medical treatments, structural engineering, and engineering mechanics. 
(E) The level of predictability in the art: The level of predictability in the art is variable. It is very well-known to utilize a stent with leaflets to replace a heart valve, and things such as biocompatibility and the basic properties a valve must have to be successful after implantation was well-developed in the field at the time the invention was filed. The specification recites that any self-expanding or balloon-expandable stent can be used within the valve, and any polymer can be used to make the leaflets/cuff of the invention with no guidance as to the various combinations of materials, coatings, layers, fibers, threads, sutures, weave densities, etc. which would create the specific ultimate tensile strength, tear strength, permeability, suture retention strength, stiffness, and/or stretch. 
(F) and (G) The amount of direction provided by the inventor and the existence of working examples: The Applicant provides no guidance or direction as to what combinations of materials, coatings, or other constituent parts of the invention would create the leaflet with the specific claimed properties while also meeting the requirements of having a specific thickness and constituent parts. The specification only recites generic statements for example, par.100 discloses reinforcements may increase strength but provides no examples of what reinforcements would yield the specific claimed properties. There is no direction in the specification as regards to what would change tear strength. In fact, “tear strength” is mentioned in the specification only 7 times. The specification states that the polymer materials may be UHMWPE or PTFE, but doesn’t state whether these are homopolymers, copolymers, composites, the thickness of each of these materials, whether both materials would be required to achieve this tear strength, whether these are coated or not, etc. 
Similarly, with regards to the “stiffness/flexural rigidity”, the most specific the specification gets is to indicate that the leaflet can include UHMWPE (while neglecting to specific whether it is coated, uncoated, partially coated, includes a weighting structure, how many layers it includes, what other materials might be present, etc.) can have a stiffness of about 3 +/- 1.75 cm (par.14). Then, in par.227 the specification indicates that the stiffness can be from about 0.001 to 8cm, but the structure in question is simply a leaflet with no specificity regarding any layers, reinforcements, etc. Par. 228 then states that the exact same structure as in par.227 has a stiffness of 0.001-4cm, with no indication as to what changed to create this difference in stiffness (whether there are different materials, the leaflet is coated vs uncoated, etc.). Then, par. 229 indicates a UHMWPE leaflet has a rigidity from 0.001 to 4cm, when the exact same structure, has a stiffness of 3 +/- 1.75 cm in par.14. Thus, all these varying stiffnesses are just listed out without indicating what exactly is creating these specific numbers.  
There isn’t a single working example that states that there is a specific leaflet material, of a specific thickness, with a specific coating, specific reinforcing mechanism, etc. which has the claimed tear strength and stiffness.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: This includes the level of experimentation required to establish exactly what type of polymer would meet the boundaries of the claim. There isn’t any limit on the specific polymer. There are also thousands of different types of coatings that might be applied, and an even higher number of permutations of materials/one layer of coating/second layer of coatings, optional reinforcing fibers/ribs/sutures/wires, pre-treatments, post-treatments, lengths, thicknesses, etc. Thus, finding the combination of materials and elements which would meet each of the physical requirements of claim 1 is almost impossible. 
Remaining claims are rejected for depending on a non-enabled claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 3-4 recite “a prosthetic leaflet composed of a polymer sheet material”. MPEP 2113.03IV discusses use of the term “composed of” and states “The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case”. Claim 1 and its dependents are unclear because both the replacement heart valve and the valve assembly use the transitional phrase “comprising” which is open ended while “composed of” is used in other instances. Further, “composed of” as used in the specification does not appear to mean consisting of or consisting essentially of since numerous other components may be part of the polymer sheet material. For instance, claim 11 recites a plurality of layers, claims 13 and 14 add additional partial layers, claims 15 and 16 add a wire, suture, or grommet, and claim 17 adds a rib. Therefore, the scope of “composed of” is unclear. For examination, because additional components are discussed in the specification and positively recited in the claims, the examiner interprets “composed of” to be open and not limited to only a polymer sheet material. Please clarify.
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “the valve assembly being substantially only attached to the first inner stent. To what extent can the valve assembly be attached to other components?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman et al. 2017/0065408 (hereafter referred to as Grundeman) in view of Bruchman et al. 2014/0180402 (hereafter referred to as Bruchman).
Regarding claim 1, Grundeman discloses a replacement heart valve comprising a self-expandable or balloon-expandable stent (par.106 discloses at least a self-expandable stent), and a valve assembly sutured to the stent (par.113 disclosed the valve is fixed to the stent via sutures), the valve assembly comprising a cuff, 2 and/or 200, (figs. 1H and 9D) and a prosthetic leaflet 3 composed of a polymer sheet material (par.55 discloses UHMWPE), wherein the prosthetic leaflet has a thickness of between about 5 µm and about 500 µm and the cuff has a thickness of between about 1 µm and about 300 µm (par.55 discloses the woven textile structure has a thickness of 40 to 150 µm therefore since the cuff 2 and leaflet 3 are each formed from the woven textile structure as shown in figs. 1B-1H, each of the leaflet and cuff have a thickness in the claimed ranges). Because Grundeman discloses a material which is the same as the material disclosed in the instant application (UHMWPE) and has a thickness in the claimed range, it appears the polymer sheet material would inherently have the claimed properties including (i) an ultimate tensile strength between 25 MPa and 250 MPa; (ii) a tear strength of between 10 lbF and 40 lbF; (iii) a permeability of between 10 mL/cm2/min and 1,200 mL/cm2/min; (iv) a suture retention of between 30 N and 70 N; (v) a stiffness/flexural rigidity of between 0.001 cm and 4 cm; and (vi) a stretch of between 3% and 50%. Grundeman also discloses that prior art prosthetic valves typically have leaflets that are made from material that allows elastic stretching of about 15% for the purpose of mimicking stretch properties of natural tissue valves (par.56), and discloses the woven fabric used to make the valve is thin and flexible, and preferably has high tensile strength and relatively low stretch. However, Grundeman does not specifically disclose the properties recited in claim 1, including an ultimate tensile strength between 25 MPa and 250 MPa.
Bruchman teaches a replacement heart valve, in the same field of endeavor, wherein the polymer leaflet has an ultimate tensile strength of about 53 MPa (par.100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer sheet material of Grundeman, if necessary, to have an ultimate tensile strength of 53 MPa as taught by Bruchman in order to provide sufficient strength for the leaflet to function in vivo.
Regarding claim 3, see par.100 of Grundeman for the intended use in a native aortic valve.
Regarding claim 4, while Grundeman does not specifically disclose that the valve is intended for use in a native mitral valve, this limitation is directed to an intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the valve of Grundeman is capable of being used in the mitral valve.
Regarding claims 6-9, see Grundeman fig.9D and par.100 which shows a cuff on both the luminal and abluminal (portion 200) surfaces of the stent.
Regrading claim 10, see figs.1B-1H of Grundeman which shows the sheet material forming the leaflet 2 is a single polymer layer.
Regarding claim 18, while Grundeman in view of Bruchman does not specifically state that the materials are produced by three-dimensional printing, the method of forming the device is not germane to the issue of patentability of the device itself unless a structural difference results from the method, which in this case it does not. Therefore, this limitation is given little patentable weight (see MPEP 2113).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Bruchman as applied to claim 1 above, and further in view of Weber et al. 2019/0231512 (hereafter referred to as Weber). As discussed above, since Grundeman discloses a material which is the same as the material disclosed in the instant application (UHMWPE) and has a thickness in the claimed range, it appears the polymer sheet material would inherently have the claimed properties. As modified to include a specific ultimate tensile strength between 25-250 MPa, Grundeman in view of Bruchman discloses the invention substantially as claimed, but Grundeman in view of Bruchman does not specifically state that the polymer sheet material also has a permeability of between 10-1200 mL/cm2/min.
Weber teaches a heart valve (fig.10), in the same field of endeavor, wherein a polymer material has a permeability of less than 500 mL/cm2/min (par.32) and discloses the material may be coated after weaving to further decrease permeability (par.30) for the purpose of providing permeability characteristics desirable for the intended application (par.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the polymer material of Grundeman in view of Bruchman to have a permeability of less than 500 mL/cm2/min as taught by Weber in order to prevent liquids from passing through the leaflet material. Regarding the specific permeability range claimed, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A), therefore it would have been obvious to optimize the permeability in light of the teachings of the permeability taught by Weber in order to achieve a desired permeability for use in the heart valve of Grundeman in view of Bruchman.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Bruchman as applied to claim 4 above, and further in view of Noe et al. 2018/0296341 (hereafter referred to as Noe). Grundeman in view of Bruchman discloses the invention substantially as claimed and as discussed above but does not disclose that the stent includes a first inner stent having a generally cylindrical shape and a second outer stent generally surrounding the first inner stent, the second outer stent being attached to the first inner stent so that when the replacement heart valve is implanted into a native mitral valve annulus, the second outer stent engages the native mitral valve annulus and at least partially mechanically isolates the first inner stent from being deformed by the native mitral valve annulus or calcification of the native mitral valve such that the first inner stent retains the generally cylindrical shape, the valve assembly being substantially only attached to the first inner stent.
Noe teaches a replacement heart valve, in the same field of endeavor, comprising a stent which includes a first inner stent 105 having a generally cylindrical shape and a second outer stent 101 generally surrounding the first inner stent (fig.1B), the second outer stent being attached to the first inner stent (par.88) so that when the replacement heart valve is implanted into a native mitral valve annulus, the second outer stent engages a native mitral valve annulus and at least partially mechanically isolates the first inner stent from being deformed by the native mitral valve annulus or calcification of the native mitral valve such that the first inner stent retains the generally cylindrical shape, and a valve assembly being substantially only attached to the first inner stent (fig.23A) for the purpose of functioning effectively in the mitral valve (par.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the stent taught by Noe for the stent of Grundeman in view of Bruchman in order to provide a stent which is optimized for use in a mitral valve. It would have been further obvious to use the stent taught by Noe in order to provide improved anchoring of the replacement heart valve within a native annulus.
Claims 11, 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Bruchman as applied to claim 1 above, and further in view of Woo et al. WO 2002/024119 A1 (hereafter referred to as Woo).
Regarding claims 11, 12, 17, and 19, Grundeman in view of Bruchman discloses the invention substantially as claimed and as discussed above but does not specifically disclose that the polymer sheet material further comprises an additional layer, a partial layer at or adjacent a free edge of the prosthetic leaflet or at least one rib attached to the prosthetic leaflet.
Woo teaches a replacement heart valve, in the same field of endeavor, wherein leaflets can comprise an additional laminated layer 200 (fig.2F), a partial layer 208 at a free edge of the leaflet (fig.2G), or at least one rib 320, 326, 328 (figs. 7-8) for the purpose of reinforcing the leaflet to provide a desired level and location of tear resistance (pg.11, par.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional layers or partial layers or ribs to the leaflets of Grundeman in view of Bruchman as taught by Woo in order to improve strength and tear resistance of the leaflet thereby preventing tears over the life of the prosthesis.
Regarding claim 20, see the rejection of claim 19 above. Grundeman further discloses contouring the leaflet to better shape the leaflet (par.67; fig.1G).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Bruchman as applied to claim 1 above, and further in view of Braido et al. 2014/0005771 (hereafter referred to as Braido). Grundeman in view of Bruchman discloses the invention substantially as claimed and as discussed above but does not disclose a partial layer or a wire at or adjacent an attachment edge of the prosthetic leaflet.
Braido teaches a replacement heart valve, in the same field of endeavor, wherein a partial layer 1520 (fig.15C; par.79) or an underwire 1520 is attached adjacent an attachment edge of the prosthetic leaflet for the purpose of providing support to the leaflet for attachment (figs. 15A-15B; pars. 77-79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the partial layer or the wire as taught by Braido to the attachment edge of the leaflet of Grundeman in view of Bruchman in order to reinforce the attachment edge for suturing to the frame.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Bruchman in view of Braido as applied to claim 13 above, and further in view of Woo. Grundeman in view of Bruchman in view of Braido discloses the invention substantially as claimed and as discussed above but does not disclose a partial layer at the free edge of the leaflet.
Woo teaches a replacement heart valve, in the same field of endeavor, wherein leaflets can comprise a partial layer 208 at a free edge of the leaflet (fig.2G) for the purpose of reinforcing the leaflet to provide a desired level and location of tear resistance (pg.11, par.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a partial layer to the free edge of the leaflet of Grundeman in view of Bruchman in view of Braido as taught by Woo in order to improve strength and tear resistance of the leaflet thereby preventing tears over the life of the prosthesis.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Bruchman as applied to claim 1 above, and further in view of Pasquino et al. WO 2018/149587 (hereafter referred to as Pasquino). Grundeman in view of Bruchman discloses the invention substantially as claimed and as discussed above but does not disclose a suture line at or adjacent a free edge of the prosthetic leaflet.
Pasquino teaches a replacement heart valve, in the same field of endeavor, wherein a suture line, which does not attach the prosthesis leaflet to another structure, is adjacent a free edge (fig.2; pg. 4, ll. 17-22 discloses “just placing a linear or running suture”) for the purpose of reinforcing the periphery of the leaflet (pg.4, ll.17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the suture line as taught by Pasquino to the free edge of the leaflet of Grundeman in view of Bruchman in order to reinforce the free edge and prevent tears.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu 2020/0188095 discloses a heart valve replacement comprising a stent, and polymer inner and outer cuffs and leaflets having the claimed thicknesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774